Shackleford, J.
— The plaintiff in error was tried and convicted of uttering a forged instrument, and seeks relief here by writ of error. The only assignment argued is the one based upon the overruling of the motion for a *84new trial, and the only grounds of such motion insisted upon are those which question the sufficiency of the evi-i dence to support the verdict. We confine ourselves to the consideration of the grounds argued. Johnson v. State, 55 Fla. 41, 46 South. Rep. 174.
It would be a profitless task to attempt to set out the evidence or even to give a synopsis of it. It is sufficient to say that we have given the- same a careful examination, and are of the opinion that it is amply sufficient to support the verdict. In fact, the plaintiff in error prác tically admits in his own testimony that he uttered a forged instrument, but it is contended that, since no one was actually defrauded thereby, the elements of the crime charged were not proven, therefore the conviction was not warranted. This contention is untenable. Hawkins v. State, 28 Fla. 363, 9 South. Rep. 652. Also see King v. State, 43 Fla. 211, 31 South. Rep. 254.
The judgment must be affirmed.
Whitfield, C. J., and Cockrell, J., concur;
Taylor, Hocker and Parkhill, J. J., concur in the opinion.